Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 5 is canceled.
Claims 1, 3-4, 6-9, 11-13, and 15-19 are amended.
Claims 1-4 and 6-20 are being examined in this office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “29” has been used to designate both “a tensioning means” and “the adhesive tape”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Support means (claim 20)
Tensioning means (claim 20)
Guiding means (claim 20)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the force necessary to dispense the sheet material" in line 6.  There is insufficient antecedent basis for this limitation in the claim. No force necessary to dispense the sheet material is previously mentioned in the claim. Only a compressive force is previously mentioned. 
All remaining claims are rejected as they depend from rejected independent claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Page et al. (US Pub. No. 2015/0165717 A1, herein, Page).
Regarding claim 10, Page discloses a dunnage conversion apparatus (10 – Fig. 1), comprising: 
a housing (12, 50); 
a support (60) mounted in the housing and configured to support a supply (18) of sheet material (20) for dispensing from the dunnage conversion apparatus (Para [0036]); and 
a tensioning assembly (70, 80, 90) mounted in the housing and configured to apply a compressive force between opposite axial sides of the housing to control the force necessary to dispense the sheet material from the supply (Para [0049]).

Regarding claim 11, Page discloses the dunnage conversion apparatus as recited above, in combination with the supply of sheet material where the supply of Fig. 1), and the tensioning assembly is configured to apply a compressive force between opposite axial end faces of the supply (Para [0049]).

Regarding claim 12, Page discloses the dunnage conversion apparatus as recited above, where the tensioning assembly is configured to compress an axial side of the housing (50) between the tensioning assembly (90) and the support (60) (Para [0049], Figs. 1 and 3).

Regarding claim 13, Page discloses the dunnage conversion apparatus as recited above, where the opposite axial sides of the housing are each coupled between an opposite end of the tensioning assembly and the support (Figs. 1 and 3).

Regarding claim 15, Page discloses the dunnage conversion apparatus as recited above, where an axial end face of the housing includes an access opening (54) permitting access to an axial side of the tensioning assembly (Fig. 3).

Regarding claim 16, Page discloses the dunnage conversion apparatus as recited above, further including a tool (90) for engaging an axial end of the tensioning assembly for gripping the tensioning assembly during adjustment of a tension of the tensioning assembly (Fig. 3, Para [0049]).

Regarding claim 17, Page discloses the dunnage conversion apparatus as recited above, where the supply of sheet stock in combination with the dunnage conversion apparatus material includes a sheet stock material having a the plurality of slits arranged in a plurality of longitudinally-spaced rows that extend in a direction transverse the feed direction (Fig. 1, Para [0036]).

Regarding claim 18, Page discloses the dunnage conversion apparatus as recited above, further in combination with a supply (14) of separator sheet material (16) supported in the housing.

Regarding claim 18, Page discloses a method of manually dispensing an expanded slit sheet material using the dunnage conversion apparatus of claim 10, the method comprising the steps of: 
pulling the sheet material at a location adjacent an output of the apparatus in a direction outwardly from the apparatus (Fig. 1, Para [0054]), 
adjusting the compressive force of the tensioning assembly (Para [0049]-[0050]), and 
expanding the expandable sheet material via tension between the pulling force at the output and the compressive force applied to opposite axial end faces of the supply by the tensioning assembly (Para [0054]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-4, 7-9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page et al. (US Pub. No. 2015/0165717 A1, herein, Page) in view of Cheich et al. (WO 2016/077728 A1, herein, Cheich).
Regarding claim 1, Page discloses a dunnage conversion apparatus (10 – Fig. 1), comprising: 
a housing (12); 
a support (50) mounted in the housing and configured to support a supply (18) of sheet material (20) for dispensing from the dunnage conversion apparatus (Para [0036]); and 
a tensioning assembly (60, 70, 80, 90) coupled to the housing and to the support for applying a compressive force between opposite axial sides of the housing (Para [0049]).
Page does not expressly disclose a guide member downstream of the support and providing a resilient surface across which the sheet material may be drawn to restrict tearing of the sheet material as it is drawn from the dunnage conversion apparatus.
Cheich teaches a guide member (90, 92 – Figs. 2 and 5) downstream of the support and providing a resilient surface (94, “may be flexible” – Pg 12, lns 19-20) across which the sheet material (16) may be drawn to restrict tearing of the sheet Pg 12, ln 4-Pg 13, ln 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the dunnage conversion apparatus as disclosed by Page with a guide member downstream of the support and providing a resilient surface across which the sheet material may be drawn to restrict tearing of the sheet material as it is drawn from the dunnage conversion apparatus as taught by Cheich in order to provide a smooth, continuous path for guiding the sheet material (Cheich, Pg 12, lns 4-5).

Regarding claim 2, Page in view of Cheich teaches the dunnage conversion apparatus as recited above, where the guide member is coupled to the housing (Cheich, 20) (Cheich, Fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the dunnage conversion apparatus as disclosed by Page so that the guide member is coupled to the housing as taught by Cheich in order to provide a smooth, continuous path for guiding the sheet material (Cheich, Pg 12, lns 4-5).

Regarding claim 3, Page in view of Cheich teaches the dunnage conversion apparatus as recited above. 
Page in view of Cheich does not expressly disclose that the housing and the guide member are made of paperboard.
may be formed as a single structure, such as a unitary monolithic molded polymeric body” (Para [0040]).
Cheich teaches that the guide member “may be made of a plastic, such as nylon, or other polymer” (Pg 12, lns 18-19).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the dunnage conversion apparatus taught by Page in view of Cheich so that the housing and the guide member are made of paperboard, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 4, Page in view of Cheich teaches the dunnage conversion apparatus as recited above, where a portion of the guide member is positioned to bend outwardly from the housing when the sheet material is drawn across the guide member (Cheich, Pg 12, ln 4-Pg 13, ln 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the dunnage conversion apparatus as disclosed by Page so that a portion of the guide member is positioned to bend outwardly from the housing when the sheet material is drawn across the guide member as taught by Cheich in order to provide a smooth, continuous path for guiding the sheet material (Cheich, Pg 12, lns 4-5).


Regarding claim 7, Page in view of Cheich teaches the dunnage conversion apparatus as recited above, in combination with the supply of sheet material including an expandable sheet material (Page, 20) having a plurality of slits configured to expand under tension applied in a feed direction that is transverse a length dimension of the slits (Page, Para [0036], Fig.1).

Regarding claim 8, Page in view of Cheich teaches the dunnage conversion apparatus as recited above, further including a mounting bracket (Page 12c, 12d) wrapped about the housing to engage a work surface on which the apparatus is positioned (Page, Fig. 2).

Regarding claim 9, Page in view of Cheich teaches the dunnage conversion apparatus as recited above, further in combination with a supply (Page, 14) of separator sheet material (Page, 16) supported in the housing.

Regarding claim 20, Page discloses a dunnage conversion apparatus (10 – Fig. 1), comprising: 
a housing (12); 
a support means (50) coupled to the housing for supporting a supply (18) of expandable sheet material (20); 
a tensioning means (60, 70, 80, 90) for applying a compressive force between opposite axial ends of the housing (Para [0049]).

Cheich teaches a guiding means (90, 92 – Figs. 2 and 5) disposed downstream of the support means for providing a resilient surface (94, “may be flexible” – Pg 12, lns 19-20) across which the sheet material (16) may be drawn to restrict tearing of the sheet material as it is drawn from the dunnage conversion apparatus (Pg 12, ln 4-Pg 13, ln 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the dunnage conversion apparatus as disclosed by Page with a guiding means disposed downstream of the support means for providing a resilient surface across which the sheet material may be drawn to restrict tearing of the sheet material as it is drawn from the dunnage conversion apparatus as taught by Cheich in order to provide a smooth, continuous path for guiding the sheet material (Cheich, Pg 12, lns 4-5).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page et al. (US Pub. No. 2015/0165717 A1, herein, Page ‘717) in view of Cheich et al. (WO 2016/077728 A1, herein, Cheich) and further in view of Page et al. (US Patent No. 9,376,280 B2, herein, Page ‘280).
Regarding claim 6, Page ‘717 in view of Cheich teaches the dunnage conversion apparatus as recited above.

Page ‘280 teaches an adhesive strip (31t – Fig. 3) adhered to the bottom of the housing (30), and including a removable liner (“a piece of wood or metal”) that is removable to secure the housing to a work surface (Col. 9, lns 37-53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the dunnage conversion apparatus as taught by Page ‘717 in view of Cheich with an adhesive strip adhered to the bottom of the housing, and including a removable liner that is removable to secure the housing to a work surface as taught by Page ‘280 in order to inhibit motion of the box during dispensing of the sheet material (Page ‘280, Col. 9, lns 37-39)

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






September 15, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731